Case 0:20-cv-61912-DPG Document 27-13 Entered on FLSD Docket 10/30/2020 Page 1 of 1

 

 

 

State of California

 

 

 

Secretary of State
Statement of Information G643513
(Foreign Corporation)
FEES (Filing and Disclosure): $25.00. FI LED
If this is an amendment, see instructions. In the office of the Secretary of State
IMPORTANT — READ INSTRUCTIONS BEFORE COMPLETING THIS FORM of the State of California
1. CORPORATE NAME MAY-09 2019
FREEDOM WATCH, INC.
2. CALIFORNIA CORPORATE NUMBER C4013849 This Space for Filing Use Only

 

 

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)

 

3, lf there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
of State, or no statement of information has been previously filed, this form must be completed in its entirety.

‘_ If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
of State, check the box and proceed to Item 13.

 

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)

 

 

 

4. STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE CITY STATE ZIP CODE
4850 WRIGHT ROAD, SUITE 168, STAFFORD, TX 77477

5. STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY CITY STATE ZIP CODE
6. MAILING ADDRESS OF THE CORPORATION, IF DIFFERENT THAN ITEM 4 CITY STATE ZIP CODE

HEATHER THOMAS C/O COPILEVITZ, LAM AND RANEY, PC 310 W. 20TH STREET, SUITE 300, KANSAS CITY, MO 64108

 

officer may be added; however, the preprinted titles on this form must not be altered.)

 

 
   

Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific

 

7. CHIEF EXECUTIVE OFFICER/ A\ CITY STATE ZIP CODE
LARRY KLAYMAN STAFFORD, TX 77477

 

 

8. SECRETARY CITY STATE ZIP CODE
LARRY KLAYMAN STAFFORD, TX 77477
9. CHIEF FINANCIAL OFFICER/ ADDRESS CITY STATE ZIP CODE

 

LARRY KLAYMAN STAFFORD, TX 77477
Agent for Service of Process [If the agent is an individual, the agent must reside in California and Item 11 must be completed with a California street

certificate pursuant to California Corporations Code section 1505 and Item 11 must be left blank.
10. NAME OF AGENT FOR SERVICE OF PROCESS

CORPORATION SERVICE COMPANY WHICH WILL DO BUSINESS IN CALIFORNIA AS CSC - LAWYERS INCORPORATING SERVICE

address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a

 

11. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY STATE ZIP CODE

 

Type of Business

 

12. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION

 

 

CHARITABLE SOLICITATIONS
13. THE INFORMATION CONTAINED HEREIN IS TRUE AND CORRECT.
05/09/2019 HEATHER THOMAS PARALEGAL
DATE TYPE/PRINT NAME OF PERSON COMPLETING FORM TITLE SIGNATURE

 

 

 

SI-350 (REV 01/2013) APPROVED BY SECRETARY OF STATE

 
